TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 19, 2013



                                      NO. 03-12-00683-CV


                         Texas Department of Public Safety, Appellant

                                                 v.

                                         W. W., Appellee




           APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
            REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on September 14, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s order. Therefore, the Court reverses the trial court’s order and renders judgment as

follows: appellee’s petition for expunction is denied. Further, pursuant to the appellant’s prayer

for relief, we order that all relevant documents that have been turned over to the district court, or

to appellee or his counsel, be returned to the submitting agencies. The appellee shall pay all

costs relating to this appeal, both in this Court and the court below.